El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Jaime Pujals fué declarado culpable de haber seducido a Providencia Rodríguez bajo promesa de matrimonio. En apelación no hay señalamientos de error y el apelante en su alegato no sostiene que no hubo prueba suficiente para condenar. Por el contrario, la perjudicada declaró tendente a probar la seducción bajo promesa de matrimonio, decla-ración que fué corroborada en todas sus partes esenciales. Insiste el apelante en que el caso debe ser revocado por no haber la corte instruido al jurado que era necesaria la co-rroboración de la declaración de la perjudicada, exigiendo dicha corroboración el artículo 250 del Código de Enjuicia-miento Criminal, como fué enmendado. El apelante se funda en el caso de El Pueblo v. Molina, 28 D.P.R. 170. El caso de El Pueblo v. Molina, interpretado debidamente, no sos-tiene la contención del apelante. Antes de considerar dicho caso examinaremos ligeramente la jurisprudencia relativa a las instrucciones en casos semejantes al presente, empezando por el de Caminetti v. United States, 242 U.S. 495.
Ese no fue un caso de seducción o uno semejante, sino que trataba de las declaraciones de cómplices, siendo la si-*399tuación análoga. El fundamento de error fné qne la corte sentenciadora no instruyó al jurado que la prueba de cóm-plices había de ser recibida con cautela y creída solamente cuando estaba corroborada por otra prueba. La corte dijo: “Convenimos con la Corte de Circuito de Apelaciones que la petición en la forma que se hizo no debió haber sido con-cedida. En el caso de Holmgren v. United States, 217 U.S. 509, (54 L. ed. 861), este tribunal rehusó revocar una sen-tencia por no haberse dado una instrucción de este carácter general, mientras decía que era mejor práctica para las cor-tes llamar la atención de los jurados con respecto a confiar demasiado en la declaración de cómplices y exigir declara-ción corroborante antes de dar,crédito a tal prueba. Aunque esto es así, no hay principio legal absoluto que impida las condenas basadas en la declaración de cómplices si los ju-rados las creen. 1 Bishop’s Criminal Procedure, 2* edición, see. 1081, y casos citados en la nota.
En el caso de Rachmil v. United States, 288 F. 782, también se citaron los casos de Caminetti y Holmgren. La corte dijo que aunque es corriente y parte de la buena prác-tica advertir a un jurado que aquilate cuidadosamente la prueba de un cómplice, el no hacerlo así no era un error que requería la revocación. Esto era particularmente cierto cuando no había ninguna petición específica de instruir al jurado en cuanto a tal declaración, o cuando por otra parte había una omisión en llamar la atención de la corte a este principio.
Wigmore sobre Evidencia, sección 2061 y siguientes, muestra que en la ley común la declaración de la acusadora privada o perjudicada en el juicio de delitos contra la cas-tidad de las mujeres era por sí sola suficiente prueba para sostener una condena; no obstante de que en muchas ju-risdicciones un estatuto basado plausiblemente en el laudable propósito de proteger a una persona contra falsas acu-saciones ha introducido una regla que exige la corrobora-ción. Este autor está convencido de que el estatuto no es *400en absoluto beneficioso, pero él es de opinión en todo caso de que si existe tal prueba corroborante debe ser- una cues-tión para la resolución del juez sentenciador en vista de las circunstancias de cada caso y algunas cortes se inclinan a tal doctrina. Cumminghane v. State, 73 Ala. 51, 55; Mill v. Com., 93 Va. 815, 22 S.E. 863.
El caso de State v. Pearson, 79 Pac. 986, procedente de Washington (37 Wash. 405), estado que tiene estatutos pe-nales semejantes a los de California, también sostiene que aunque se recomienda instruir al jurado respecto al crédito que fia de darse a los cómplices, tal instrucción no era nece-saria, y el no darla no era fundamento de error. La regla general de ley era que un hombre podría ser declarado culpable por la prueba no corroborada de un cómplice,. a dife-rencia dé la declaración de la perjudicada, si bien algunas cortes sostienen que la corroboración es necesaria. De ese caso aparece, sin embargo, que los jurados están advertidos acerca de los cómplices, toda vez que sus declaraciones pro-ceden de una fuente corrupta.
Por supuesto que surge inmediatamente • a la m,ente el hecho de que una mujer perjudicada no es presuntivamente del mismo carácter que un cómplice. Ella generalmente ■ no ha sido culpable de ninguna violación de la ley. Tiene de-recho a la presunción que existe en favor de cualquier otro testigo, excepto en cuanto nuestro estatuto requiere especí-ficamente la corroboración.
En el caso de El Pueblo v. Molina, supra, la corte ins-truyó al jurado en estos términos:
“Este es un caso, señores del jurado, en que no se ha practicado prueba por parte de la defensa y es deber suyo de examinar la prueba de la acusación y resolver, si de ella les satisface o no fuera de duda razonable, de la culpabilidad del acusado.
“La declaración de un solo testigo que merezca entero crédito es prueba suficiente de cualquier hecho salvo perjurio o traición. En este caso la declaración de un solo testigo respecto a cualquier hecho esencial es prueba suficiente del hecho si ese testigo merece *401entero crédito, esto es, si Uds. creen que ese testigo está diciendo la verdad -y siempre que la declaración de ese testigo es corroborada por otra evidencia.”
Es evidente, pues, que cuando se exige la corroboración, el decir al jurado que la prueba de un solo testigo es sufi-ciente, constituye inequívocamente un error, aun cuando la corte no fuera consistente y finalmente usara palabras ten-dentes a una dirección opuesta. La instrucción en todo caso inducía a error toda vez que según el artículo 250 sólo la declaración de la perjudicada necesita corroboración. Al final de la opinión dijimos: “Pero nos vemos obligados a opinar con el fiscal que el hecLo de no darse una instruc-ción más específica respecto a la necesidad de que la decla-ración prestada por la supuesta víctima fuese corroborada por otra prueba es una cuestión que tiene demasiada impor-tancia para no ser considerada.”
Hace tiempo que en el caso de Cohens v. Virginia, 6 Wheat. (U.S.) 264, (5 L. ed. 257) el Juez Presidente Sr. Marshall dijo que una opinión incidental (dictum) én un caso no debe regular la sentencia en un pleito subsiguiente. Lo que sosteníamos esencialmente en el caso de Molina era que las instrucciones fueron erróneas.
El juez sentenciador había dicho por dos veces al jurado en substancia y no obstante de las disposiciones terminan-tes del artículo 250 del Código de Enjuiciamiento Criminal que de ser creída la declaración no corroborada de la agra-viada esto era bastante para sostener un veredicto de cul-pabilidad. Una disposición de poca importancia y contra-dictoria en sí agregada al final de la segunda de estas dis-posiciones no tuvo por objeto llamar la atención dél jurado ni es adecuada para hacer desaparecer la faísa impresión ya causada. En estas circunstancias resolvimos, y no vaci-lamos en reiterar, que “el dejar de dar una instrucción más específica” era “cuestión demasiado seria para no ser te-nida en cuenta.” '
No dijimos, ni del lenguaje empleado de ser interpretado *402a la luz de su contexto puede hacerse inferencia legítima al-guna al efecto, de que el mero hecho de no darse instruccio-nes sobre la necesidad de la corroboración es un error que exige la revocación en todos los casos y prescindiéndose de las circunstancias envueltas.
. En varios de los casos que hemos citado, la sentencia fué sostenida en parte por no haberse solicitado instrucciones específicas en la corte sentenciadora. En el caso de El Pueblo v. Lebrón, 23 D.P.R. 658, después de citar el artículo 1 de la ley de mayo 30, 1904 (Comp. 6408), sostuvimos que de acuerdo con ella la corte había revocado voluntariamente algunos casos donde los derechos fundamentales de los acu-sados habían sido desatendidos, citándose casos, pero que generalmente a falta de excepciones habíamos rehusado re-vocar a no ser que se demostrara claramente un perjuicio, citándose otros casos. El Pueblo v. Trujillo, 24 D.P.R. 129.
. En el caso de Molina ejercitamos esa facultad, pero no vemos razón , alguna para hacerlo así aquí. No se solicita-ron instrucciones específicas. Las instrucciones dadas no contienen manifestación errónea alguna y no se tomó nin-guna excepción.

Bebe confirmarse la sentencia apelada.